Citation Nr: 1140545	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO. 06-20 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified at a hearing in January 2009 before the undersigned Veterans Law Judge. A copy of the transcript has been associated with the claims file. 

The Board remanded this case to the RO via the Appeals Management Center ("AMC") for further development in July 2009 and January 2010. 

While the Board regrets the further delay that another remand of this case will cause, the record is not ready for appellate review because the Board's remand directives have not been completed by the RO/AMC. Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives). 

The appeal is again REMANDED to the RO via the AMC in Washington, DC. VA will notify the appellant if further action is required.


REMAND

There is no question that the Veteran has hearing loss. There is also no dispute that the Veteran served in combat, and that he is presumed for purposes of both development and adjudication to have been exposed to acoustic trauma as he reported. The fundamental issue for resolution is whether the Veteran's hearing loss was sustained in, or as a result of such combat action. 
The Veteran has been afforded three VA examinations during the appeal period. Two of them did not yield valid results. The September 2009 VA examination did not substantially comply with the Board's July 2009 remand directives. Further, the RO requested an addendum to the September 2009 examination and there is no evidence that such development was completed. Instead, a copy of the previous examination was enclosed in the claims folder. 

However, the Veteran has also submitted a November 2009 audiology report, authored by Nicki Morgan, Au.D. The Board is unable on its own to reconcile the reports of the VA examiners and audiologist Morgan. 

The Veteran's first VA audiology examination during the rating period was conducted in March 2005. His pure tone thresholds, in decibels, were as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
45
75
LEFT
15
15
15
30
35

The average pure tone threshold was 36 in the right ear and 24 in the left ear. Speech audiometry revealed speech discrimination ability of 92 percent in the right ear and 100 percent in the left ear. The examiner diagnosed normal to severe sensorineural hearing loss in the right ear, and normal to mild sensorineural hearing loss in the left ear.

During a VA ear disease examination also conducted in March 2005, the examiner diagnosed bilateral high frequency sensorineural hearing loss, with normal hearing in the left ear for rating purposes (under the provisions of 38 C.F.R. § 3.385). He noted that the Veteran had combat experience and his acoustic trauma was conceded, and that while this would not necessarily indicate that acoustic trauma was responsible for his present hearing loss, the high frequency hearing loss in the right ear would "suggest" that it was. 

The examiner noted that the Veteran's C-file was not reviewed and declined to express an opinion as to etiology of hearing loss. 

In May 2006, Veteran underwent another audiological examination with the same examiner who conducted the March 2005 audiogram. He determined that accurate audiometric testing was not available on the date of the May 2006 examination, as attempts to complete tests revealed invalid and unreliable audiometric thresholds despite continued re-instruction by the audiologist. He found that there was "very poor agreement between the pure[]tone averages and speech reception threshold scores."  As a result, no pure tone thresholds were included in the examination report. The examiner stated that the March 2005 examination showed bilateral high frequency sensorineural hearing loss which was significantly worse in the right ear than the left ear. Since accurate testing was not possible at the May 2006 examination, the examiner was unable to render an etiological opinion for the Veteran's hearing loss "without resorting to gross speculation" because there were no complaints of hearing loss during his period of active service. 

The Veteran underwent a third VA examination in September 2009. The examiner could not determine the Veteran's pure tone thresholds or speech discrimination ability. The examiner concluded that the results were invalid and should not be used for rating purposes because the Veteran's "bone conduction scores and air conduction scores were not consistent, considering immitance measures which indicated normal middle ear function," and that he was "reinstructed several times and [his] volunteered thresholds did not change."

The examiner could not provide an etiology opinion without resorting to speculation because the Veteran did not undergo an audiogram at his separation physical; only a whisper test was performed. 

However, service connection for hearing loss is not dependent on a Veteran's audiological findings on separation. See Hensley v. Brown, 5 Vet. App. 155, 160 (1993). As a result, the examiner's speculative opinion and rationale are not adequate. Even if not initially obligated to do so, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Further, the September 2009 examination did not comply with the Board's July 2009 remand directives. The Board requested that the examiner review the Veteran's previous VA audiological and ear disease examinations, and that such review must be indicated in the report. The examiner did not state whether the March 2005 examinations were reviewed. The Veteran is entitled to substantial compliance with the Board's remand directives. See Stegall, above; and Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Despite being unable to complete two VA audiological examinations, the Veteran was apparently able to complete an audiological test with Audiologist Morgan in November 2009. Apart from reporting that the Veteran had hearing loss, Audiologist Morgan noted that the Veteran was exposed to noise during military service, and stated that the Veteran's pattern of hearing loss was consistent with intense noise exposure, which was more likely than not the cause of his condition. 

After receiving Audiologist Morgan's opinion, the RO requested that the Veteran's claims file be returned to the examiner who conducted the September 2009 examination to provide an addendum to the report. The RO requested that the examiner review N. M.'s opinion and reconcile it with the findings of the September 2009 examination. If the examiner could not provide an opinion without speculating, the RO requested that a reason be provided, such as whether the etiology could not be determined from current medical knowledge, or the actual cause of the hearing loss was due to multiple potential causes. The examiner was reminded that simply stating that an opinion cannot be provided without resorting to speculation was not acceptable. 

There is no evidence that the claims file was ever sent to the examiner, and no addendum to the September 2009 examination is of record. 



As the caselaw reviewed above reflects, the RO/AMC must undertake to adequately resolve the medical evidence prior to appellate review. The Veteran must be afforded another VA examination in attempt to obtain an adequate etiological opinion regarding his bilateral hearing loss and so an examiner may review and comment on Audiologist Morgan's opinion. 

Corresponding to VA's duty to assist the Veteran is a duty on the part of the Veteran to cooperate with VA in developing a claim. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one- way street"). VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role. Turk v. Peake, 21 Vet. App. 565, 568 (2008). Thus, while additional efforts must be made on the part of the RO, the Veteran is reminded that it is ultimately his responsibility to cooperate in the development of his claim. 

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claim. The consequences for failure to report for a VA examination or to cooperate with the examiner without good cause may include denial of his claim. 38 C.F.R. §§ 3.158 , 3.655 (2010).

2. Then, schedule the Veteran for an audiological examination with an appropriate clinician. The purpose of the examination is to determine whether the Veteran has bilateral hearing loss that had its onset or was aggravated during active service or manifested to a compensable degree within one year of active service, or is otherwise related to any incident of service, including his being in close proximity to a grenade explosion. The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be  made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) The examiner is advised that the Veteran is presumed by law to have been exposed to acoustic trauma during active military service; and his account of having been approximately 10-12 feet from a grenade explosion is presumed credible for purposes of both development of the claim and adjudication.

c) Although the examiner must independently review the claims file, the Board calls his or her attention to the following: 

i) The Veteran's June 1965 enlistment examination audiogram. The examiner is advised that prior to November 1967 service department audiometric results were reported in accordance with the standards set by the American Standards Association (ASA). Since November 1, 1967, the results were reported in accordance with the standards set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). Thus, the Veteran's enlistment audiogram will require conversion from ASA units to ISO units. 

ii) The Veteran's May 1969 separation examination which used the whispered voice test. 

iii) The reports from the Veteran's March 2005 audiological and ear disease examinations.

iv) The report from the Veteran's September 2009 audiological examination.

v) The November 2009 letter from N. M., Au.D. 

c) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

d) If the results of the audiological testing are again not valid for VA purposes, the examiner must counsel the Veteran regarding the inconsistencies in his examination results. If the inconsistencies cannot be resolved, the examiner must fully explain in the report why repeated audiological testing of the Veteran resulted in unacceptable results AND MUST SPECIFICALLY STATE WHETHER THE VETERAN HAS AN ORGANIC, OR PHYSICAL INCAPACITY THAT AFFECTED HIS ABILITY TO COMPLETE SUCH TESTING; OR WHETHER THERE ARE ANY OTHER FACTORS, INCLUDING PSYCHOLOGICAL, REMUNERATIVE OR OTHERS, that affected his ability to undergo the test. 

e) The examiner must provide an opinion as to whether the Veteran has bilateral hearing loss and whether it began during active service, is related to any incident of service, or began within one year after discharge from active service. The examiner must specifically address the Veteran's contentions that he was in close proximity to a grenade explosion and that he had no significant post-service noise exposure. The examiner must specifically address Audiologist Morgan's November 2009 opinion and reconcile it with his or her own opinion, if necessary. 

f) The examiner must provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

g) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete rationale for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

3. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 


							( CONTINUED ON NEXT PAGE)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


